DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed November 18, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY APPARATUS INCLUDING POWER SUPPLY WIRES INHABITING NON-DISPLAY AREA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. (US 10,903,294 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
In regard to claim 1, Bang et al. teach a display apparatus comprising: a base substrate 110 including a display area DA and a non-display area PA1 adjacent to the display area DA; a first power supply wire VL1 in the non-display area PA1, a first power supply voltage being applied to the first power supply wire VL1; a second power supply wire VL2 in the non-display area PA1 and spaced apart from the first power supply wire VL1, a second power supply voltage being applied to the second power supply wire VL2; and a dam DMA overlapping the first power supply wire VL1 and the second power supply wire VL2, having a first height h2 on the first power supply wire VL1, and having a second height h1 greater than the first height h2 between the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 2, Bang et al. teach the dam DMA including a first dam layer 122 and a second dam layer 123 on the first dam layer 122, wherein the first dam layer 122 is formed between the first power supply wire VL1 and the second power supply wire VL2, and on the first power supply wire VL1 and the second power supply wire VL2, and wherein the second dam layer 123 is formed between the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively). 
In regard to claim 3, Bang et al. teach both ends of the second dam layer 123 of the dam DMA overlapping the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 6, Bang et al. teach a via insulating layer 131 on the first power supply wire VL1 and the second power supply wire VL2, wherein a height from the base substrate 110 to a top surface of the via insulating layer 131 is lower in a region between the first power supply wire VL1 and the second power supply wire VL2 than in a region overlapping the first or second power supply wire (VL1 or VL2) (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively). 
In regard to claim 7, Bang et al. teach each of the first power supply wire VL1 and the second power supply wire VL2 including at least two conductive layers SM1/SM2, and an insulating layer 121 between the conductive layers SM1/SM2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 8, Bang et al. teach a first inorganic layer 131 on the dam DMA; an organic layer 132 on the first inorganic layer 131; and a second inorganic layer 133 on the organic layer 132 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 9, Bang et al. teach a via insulating layer 121 having a recessed portion (at BP) between the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively). 
In regard to claim 10, Bang et al. teach a thin film transistor layer AC on the base substrate 110 and including a thin film transistor TR: a light emitting structure OLED electrically connected to the thin film transistor TR; a thin film encapsulation layer 130 which covers the light emitting structure OLED; and a touch screen panel layer 143/XE/145/YE on the thin film encapsulation layer 130 to detect a touch input of a user (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 11, Bang et al. teach a display apparatus comprising:  a base substrate 110 including a display area DA and a non-display area PA1 adjacent to the display area DA; a first power supply wire VL1 in the non-display area PA1, a first power supply voltage being applied to the first power supply wire VL1; a second power supply wire VL2 in the non-display area PA1 and spaced apart from the first power supply wire VL1, a second power supply voltage being applied to the second power supply wire VL2; and an insulating layer 131 having a recessed portion between the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 12, Bang et al. teach the recessed portion (at BP) including a first portion (to the left of BP) at least partially overlapping the first power supply wire VL1 and a second portion (to the right of BP) at least partially overlapping the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 13, Bang et al. teach the first power supply wire VL1 and the second power supply wire VL2 spaced apart from each other in a first direction and extend in a second direction perpendicular to the first direction (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).  In regard to the first portion and the second portion of the recessed portion extending in directions inclined with respect to the first direction and the second direction, respectively, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).
In regard to claim 14, Bang et al. teach the first power supply wire VL1 and the second power supply wire VL2 spaced apart from each other in a first direction and extending in a second direction perpendicular to the first direction, and wherein the recessed portion (at BP) extends in the second direction between the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 15, Bang et al. teach a thin film transistor layer AC on the base substrate 110 and including a thin film transistor TR, wherein a height from a top surface of the thin film transistor layer AC to a top surface of the insulating layer 131 in which the recessed portion (at BP) is formed is lower in a region between the first power supply wire VL1 and the second power supply wire VL2 than in a region overlapping the first or second power supply wire (VL1 or VL2) (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 18, Bang et al. teach a thin film transistor layer AC on the base substrate 110 and including a thin film transistor TR: a light emitting structure OLED electrically connected to the thin film transistor TR; a thin film encapsulation layer 130 which covers the light emitting structure OLED; and a touch screen panel layer 143/XE/145/YE on the thin film encapsulation layer 130 to detect a touch input of a user (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 19, Bang et al. teach a dam DMA on the insulating layer 131 to overlap the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).
In regard to claim 20, Bang et al. teach the dam DMA having a first height h2 on the first power supply wire VL1, and has a second height h1 greater than the first height h2 between the first power supply wire VL1 and the second power supply wire VL2 (Figures 1 and 5, columns 4-9, lines 48-67, 1-67, 1-67, 1-67, 1-67 and 1-20, respectively).

Allowable Subject Matter
Claims 4 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 is objected to as being dependent upon objected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Kanaya (US 2019/0220123 A1)		Kim et al. (US 10,170,534 A1)
Kim et al. (US 2019/0057632 A1)		Kim et al. (US 2019/0237533 A1)
Lee et al. (US 2019/0187849 A1)		Lee et al. (US 2020/0006452 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
June 22, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822